DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 does not clearly set forth the metes and bounds of the patent protection desired. The limitations “wherein the particles are separated from each other along the separation path and the particles have specific arrival times at the target side” & “[...] created by the individual particles in the detection volume” do not set forth any steps involved in the separating of particles to a single particle, or creating a series of single light scattering events of the individual particles.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  For this reason, the subsequent steps, including “providing specific particle features of the particles by analyzing scattering light signals obtained from the interferometric sensing” are unclear. 

Claim 1 recites the limitation "the individual particles" in L10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding clam 1, the limitation “providing specific particle features of the particles by analyzing scattering light signals obtained from the interferometric sensing” is unclear what specific particle features are being claimed.  In addition, where is the providing step providing the specific particle features to?  Is the applicant trying to claim a step of calculating or obtaining?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7, 8 & 11-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ruggiero (US 2002/0189945).
Regarding claim 1, Ruggiero teaches a method of detecting particles, comprising the steps of 
providing a sample substance including particles to be detected (e.g., biologically active molecules and/or cells ¶ 0087) on a source side (e.g., sample reservoir 280, sample injection port 290) of a separation path (e.g., capillary electrophoresis (CE) separation capillary 140, ¶ 0039) filled with a liquid or a gel matrix (see i.e., “sample reservoir 280 containing analytes and buffer solution” ¶ 0040),
subjecting the sample substance to a separation force (e.g., capillary electrophoresis ¶ 0039+), so that the particles move along the separation path toward a downstream target side thereof (see i.e., “sample reservoir 280 containing analytes and buffer solution, a waste reservoir 260, and a buffer reservoir 240 are attached to said CE capillary to provide a means for moving said analytes through said CE capillary such that said analytes pass through position 220 [...]” ¶ 0040 & Fig. 2A for example), wherein the particles are separated from each other along the separation path and the particles have specific arrival times at the target side (¶ 0033-0035; however, this limitation dose not further limit the instant claim), and 
detecting the particles in a detection volume (¶ 0040-0045+), wherein 
the detecting step comprises an interferometric sensing of a series of single light scattering events (¶ 0039-0042+) created by the individual particles in the detection volume (this limitation dose not further limit the instant claim), and
providing specific particle features of the particles by analyzing scattering light signals obtained from the interferometric sensing (see Fig. 5 for example).



Regarding claims 2, 3, 7, 8 & 11-21, Ruggiero teaches the method:
2.	wherein the detection volume includes a detection surface (i.e., surface of micro-interferometer 160), and the particles are bound to the detection surface of the detection volume during the detecting step (this limitation does not further limit the instant claim).
3.	wherein the detection surface is arranged with a distance from an opening end of the separation path on the target side thereof (see Fig. 2A for example);
7.	wherein the interferometric sensing of the series of single light scattering events is obtained by illuminating the detection surface with illumination light, having a wavelength in visible, ultra violet or infrared region (¶ 0058), and collecting a series of interferometric images of the illuminated detection surface each comprising a superposition of a background reference portion of the illumination light being reflected or transmitted at the detection surface and a scattered portion of the illumination light created by the particles (¶ 0039-0042+), wherein the interferometric images provide the scattering light signals to be analyzed for obtaining the specific particle features of the particles (throughout the reference, this limitation dose not further limit the instant claim);
8.	wherein the step of analyzing the scattering light signals includes subjecting the interferometric images to at least one of a background subtraction 
11.	further comprising moving the particles through the detection volume during the detecting step (¶ 0033-0035);
12.	wherein the detection volume is contained in the separation path (see Fig. 2A for example) and further comprising moving the particles through the detection volume by the effect of the separation force (¶ 0039-0040+);
13.	further comprising modulating the arrival times of the particles by a modulation of the separation force (¶ 0031, 0073), and the providing specific particle features step includes analyzing the scattering light signals obtained from the interferometric sensing in consideration of the modulation (see Fig. 5 & ¶ 0075);
14.	wherein the interferometric sensing of the series of single light scattering events is obtained by illuminating the detection volume with illumination light, having a wavelength in a visible, ultra violet or infrared region (¶ 0058), and collecting a series of interferometric images of the illuminated detection volume comprising a superposition of a background reference portion of the illumination light being reflected at or transmitted through the detection volume and a scattered portion of the illumination light created by the particles (¶ 0039-0042+), 
15.	wherein the step of analyzing the scattering light signals includes subjecting the interferometric images to a correlation procedure, wherein each current interferometric image is referenced with at least one previous interferometric image and the particles are detected based on temporal intensity fluctuations in the interferometric images (Fig. 5, Claim 34 & ¶ 0072);
16.	wherein the interferometric sensing of the single scattering events is obtained by illuminating the detection volume with illumination light being focused to at least one focus position in the detection volume (see Fig. 2A for example), and collecting interferometric light signals at the at least one focus position comprising a superposition of a background reference portion of the illumination light being reflected at or transmitted through the detection volume and a scattered portion of the illumination light created by the particles at the at least one focus position (¶ 0039-0040), wherein the interferometric light signals provide the scattering light signals to be analyzed for obtaining the specific particle features of the particles (throughout the reference, this limitation dose not further limit the instant claim);
17.	wherein the interferometric sensing of the single scattering events is obtained by illuminating the detection volume with illumination light being focused to at least two focus positions in the detection volume (see Fig. 2A for example), collecting the interferometric light signals at the at least two focus 
18.	wherein the separation force comprises an electric force (¶ 0039+);
19.	wherein the separation path comprises an electrophoresis separation path (¶ 0039+);
20.	the sample substance comprises at least one biological cell or a part thereof (¶ 0087), and the sample substance comprises a liquid including the particles (¶ 0035); and
21.	wherein the specific particle features of the particles comprise charge on a surface (¶ 0087). 

Claim(s) 1-3, 7, 11, 12, 14-16, 18 & 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Novotny et al. (US 2009/0257057).
Regarding claim 1, Novotny et al. teach a method of detecting particles (Abstract+), comprising the steps of 
providing a sample substance including particles to be detected on a source side of a separation path (e.g., microfluidic channel/nanochannel) filled with a liquid or a gel matrix (see i.e., “One use of the invention is to detect microparticles in water.” Abstract; see also aqueous sample S ¶ 0011),
subjecting the sample substance to a separation force (i.e., “use external fields such as an electrostatic field, an optical field, or even acoustic waves to separate particles of a specific size.” ¶ 0010), so that the particles move along the separation path toward a downstream target side thereof (see Fig. 3 for example), 
detecting the particles in a detection volume (¶ 0011-0012, 0044+), wherein 
the detecting step comprises an interferometric sensing of a series of single light scattering events created by the individual particles in the detection volume (see Fig. 5 & ¶ 0052), and
providing specific particle features of the particles by analyzing scattering light signals obtained from the interferometric sensing (see i.e., “[...] ability to detect single Influenza A X-31 viruses in real-time and discriminate them from other particles of similar size. FIG. 5 shows the separation of individual influenza viruses from a mixture of viruses and 100 nm polystyrene beads. Each particle is detected within a time window of 1ms. Similar experiments have been performed using alpha virus.” ¶ 0052).

Regarding claims 2, 3, 7, 11, 12, 14-16, 18 & 20, Novotny et al. teach the method:
2.	wherein the detection volume includes a detection surface (see Figs. 3 & 6 for example), and the particles are bound to the detection surface of the detection volume during the detecting step (this limitation does not further limit the instant claim);
3.	wherein the detection surface is arranged with a distance from an opening end of the separation path on the target side thereof (see Fig. 3 for example);
7.	wherein the interferometric sensing of the series of single light scattering events is obtained by illuminating the detection surface with illumination light having a wavelength in visible, ultra violet or infrared region (e.g., 532nm laser beam, ¶ 0046), and collecting a series of interferometric images of the illuminated detection surface each comprising a superposition of a background reference portion of the illumination light being reflected or transmitted at the detection surface and a scattered portion of the illumination light created by the particles (¶ 0046-0047), wherein the interferometric images provide the scattering light signals (throughout the reference) to be analyzed for obtaining the specific particle features of the particles (see ¶ 0052 for example, this limitation dose not further limit the instant claim);
11.	further comprising moving the particles through the detection volume during the detecting step (¶ 0046);
12.	wherein the detection volume is contained in the separation path and further comprising moving the particles through the detection volume by the effect of the separation force (see Fig. 3 & ¶ 0046); 
14.	wherein the interferometric sensing of the series of single light scattering events is obtained by illuminating the detection volume with illumination light having a wavelength in a visible, ultra violet or infrared region (e.g., 532nm laser beam, ¶ 0046), and collecting a series of interferometric images of the illuminated detection volume comprising a superposition of a background reference portion of the illumination light being reflected at or transmitted through the detection volume and a scattered portion of the illumination light 
15.	wherein the step of analyzing the scattering light signals includes subjecting the interferometric images to a correlation procedure (see Fig. 5 for example), wherein each current interferometric image is referenced with at least one previous interferometric image and the particles are detected based on temporal intensity fluctuations in the interferometric images (¶ 0047); 
16.	wherein the interferometric sensing of the single scattering events is obtained by illuminating the detection volume with illumination light being focused to at least one focus position in the detection volume (e.g., 532nm laser beam, ¶ 0046), and collecting interferometric light signals at the at least one focus position comprising a superposition of a background reference portion of the illumination light being reflected at or transmitted through the detection volume and a scattered portion of the illumination light created by the particles at the at least one focus position (¶ 0046-0047), wherein the interferometric light signals provide the scattering light signals to be analyzed for obtaining the specific particle features of the particles (see ¶ 0052 for example, this limitation dose not further limit the instant claim);
18.	wherein the separation force comprises an electric force (¶ 0010); and
20.	comprising at least one of the features: the sample substance comprises at least one biological cell or a part thereof (¶ 0019), and the sample substance .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, 6 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 2002/0189945).
Regarding claim 4, Ruggiero teaches the method further comprising moving the particles to the detection surface by an effect of the separation force and diffusion (i.e., “a separation channel, e.g., a capillary electrophoresis ( CE) separation capillary 140 that transports either analytes in a buffer solution or a buffer solution,” ¶ 0039+).  However, Ruggiero does not explicitly teach selecting the distance of the detection surface from the opening end such that an effect of the diffusion of the particles dominates the effect of the separation force.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the distance of the detection surface from the opening end such that an effect of the diffusion of the particles dominates the effect of the separation force to ensure particle separation (electrophoresis) & detection (¶ 0039-0045).

Regarding claim 5, Ruggiero teaches the method, wherein the particles are moved to the detection surface by an effect of an electric driving force (¶ 0039), which is created by an electrode arranged on a side of the detection surface (¶ 0010-0011). However, Ruggiero does not explicitly teach a gate electrode. 


Regarding claim 6, Ruggiero teaches the method, further comprising applying an AC voltage to the gate electrode (¶ 0087).

Regarding claim 22, Ruggiero does not explicitly teach the particles comprise macromolecular particles.  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 4, 5 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al. (US 2009/0257057).
Regarding claim 4, Novotny et al. teach the method further comprising moving the particles to the detection surface by an effect of the separation force and diffusion (¶ 0010, 0083).  However, Novotny et al. do not explicitly teach selecting the distance of the detection surface from the opening end such that an effect of the diffusion of the particles dominates the effect of the separation force.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the distance of the detection surface from the opening end such that an effect of the diffusion of the particles dominates the effect of the separation force to ensure particle separation for real-time detection can be performed (¶ 0011-0012, 0044+).

Regarding claim 5, Novotny et al. teach the method, wherein the particles are moved to the detection surface by an effect of an electric driving force (¶ 0010), which is created by an electrode arranged on a side of the detection surface (¶ 0083). However, Novotny et al. do not explicitly teach a gate electrode. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrodes of Novotny et al. (¶ 0083) with a gate electrode arranged on a back side of the detection surface for moving the particles.  In addition, as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the 

Regarding claim 22, Novotny et al. do not explicitly teach the particles comprise macromolecular particles.  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 2002/0189945) in view of Orwar et al. (US 2006/0223164).
Regarding claim 9, Ruggiero fails to teach the detecting step comprises detecting of at least one of binding and unbinding events of particles on the detection surface.

Orwar et al. teach a method of detecting particles, comprising the steps of:
providing a sample substance including particles to be detected on a source side of a separation path filled with a liquid or a gel matrix (¶ 0034),
subjecting the sample substance to a separation force (e.g., electrophoresis), and 
detecting the particles in a detection volume (¶ 0019), wherein 
the detection volume includes a detection surface (see Fig. 7A), and
the particles are bound to the detection surface of the detection volume during the detecting step (¶ 0020+);
wherein the detecting step comprises detecting of at least one of binding and unbinding events of particles on the detection surface (¶ 0091+).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detecting step of Ruggiero with the detecting step comprises detecting of at least one of binding and unbinding events of particles on the detection surface, as taught by Orwar et al. (¶ 0091+) to detect immobilized molecules on a substrate (¶ 0091+) to further analyze for specific targets (Orwar et al. ¶ 0002-0003+).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novotny et al. (US 2009/0257057) in view of Orwar et al. (US 2006/0223164).
Regarding claim 9, Novotny et al. fail to teach the detecting step comprises detecting of at least one of binding and unbinding events of particles on the detection surface.

See Orwar et al. above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detecting step of Novotny et al. with the detecting step comprises detecting of at least one of binding and unbinding events of particles on the detection surface, as taught by Orwar et al. (¶ 0091+) to detect immobilized molecules on a substrate (¶ 0091+) to further analyze for specific targets (Orwar et al. ¶ 0002-0003+).

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
The 112 rejections have been revised according to the claim amendments.
Claim rejections over Ignatovich et al. have been withdrawn.
In response to the Applicant’s argument that “Ruggiero does not disclose interferometric sensing of a series of single light scattering events created by the individual particles in the detection volume”, Claim 1 does not clearly set forth the metes and bounds of the patent protection desired. The limitation “[...] created by the individual particles in the detection volume” does not set forth any steps involved in the separating of particles to a single particle, or creating a series of single light scattering events of the individual particles.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a direct optical microscopy approach in which each molecule is imaged and detected based on its intrinsic scattering; it does not require any additional reference arm containing a blank sample and does not require implementation of the interferometer reference arm as the reference light is collected directly from the sample surface”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant’s argument to Claim 2, it is noted that “the particles are bound to the detection surface of the detection volume during the detecting step” is unclear since 
In response to the Applicant’s argument to claims 3 & 7, Ruggiero teach, wherein the detection surface is arranged with a distance from an opening end of the separation path on the target side thereof (see Fig. 2A for example); and wherein the interferometric sensing of the series of single light scattering events is obtained by illuminating the detection surface with illumination light, having a wavelength in visible, ultra violet or infrared region (¶ 0058), and collecting a series of interferometric images of the illuminated detection surface each comprising a superposition of a background reference portion of the illumination light being reflected or transmitted at the detection surface and a scattered portion of the illumination light created by the particles (¶ 0039-0042+), wherein the interferometric images provide the scattering light signals to be analyzed for obtaining the specific particle features of the particles (throughout the reference, this limitation dose not further limit the instant claim).
In response to applicant's argument to Claim 8 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “by reaching the single-particle sensitivity, the claimed embodiment is the previous image, where no particle was observed in the particular diffraction-limited spot”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the argued procedures “a background interpolation procedure, a dynamical filtering procedure, and correlation-based extraction of modulated background” are withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798